DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 09/01/2021 has been received and entered.  Currently Claims 1-16 are pending.  Claims 8 and 16 are withdrawn from consideration.

Response to Arguments
Applicant argues on pages 9-11 of applicant’s remarks that the cited references, either alone or in combination, do not disclose or suggest “storing, in a computing device, sensitive data; storing, in a memory of the computing device, one or more device identifiers, wherein each device identifier is associated with a connected device separate from the computing device; verifying, by a processing server, that at least one of the identified device identifiers is included in the one or more stored device identifiers and that a number of identified device identifiers included in the one or more stored device identifiers is at least a predetermined minimum number of connected devices; and transmitting, by a transmitter of the computing device, the sensitive data after the verification” as recited in the amended claims.  
The examiner respectfully disagrees.  The examiner refers to the below 103 rejection of claim 1.  In particular, Olsen teaches a payment device storing payment information and storing a device identifier of a device that is paired with the payment device ([0015]-[0016], [0021], [0029], [0037]).  Olsen further teaches the payment device detecting a connection with the paired device and transmitting payment information ([0015], [0029]-[0031], [0045], [0078]).  In an analogous art, Stagg teaches detecting a plurality of connections between a device and a plurality of external devices, wherein access control of the device is based on a minimum number of externally connected devices ([0021], [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen with the teachings of Stagg to include detecting a plurality of connections between a device and a plurality of external devices in order to enhance the security of the payment device by requiring a plurality of connected devices in order to access/use the stored payment 

Applicant argues on page 10 of applicant’s remarks that Stagg is a non-analogous reference.
In response to applicant's argument that Stagg is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The instant application is directed to transmitting sensitive data based on verification of a number of externally connected devices (e.g. access control of sensitive data).  Stagg is directed to access control of a device based on a minimum number of externally connected devices.  Both the instant application and the Stagg reference are directed to access control based on verification of externally connected devices.  Therefore, Stagg is analogous art.

Applicant argues on page 10 of applicant’s remarks that it would not have been obvious to combine Olsen with Stagg.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Olsen is directed to transmitting payment information based on detection of a paired device.  Stagg is directed to access control of a device based on a minimum number of externally connected devices. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen with the teachings of Stagg to include detecting a plurality of connections between a device and a plurality of external devices in order to enhance the security of the payment device by requiring a plurality of connected devices in order to access/use the stored payment information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. US2015/0134513 hereinafter referred to as Olsen, in view of Stagg US2019/0004489, and Dides et al. USPN9,275,389 hereinafter referred to as Dides.
As per claim 1, Olsen teaches a method for using an active connection of connected devices for additional security in the conveyance of sensitive data from a computing device, comprising: storing, in a computing device, sensitive data (Olsen paragraph [0015]-[0016], [0021], storing payment information); 

receiving, by an input device interfaced with the computing device, a user instruction requesting use of the sensitive data (Olsen paragraph [0022]-[0023], [0042], receive user input for requesting use of the payment information for a transaction); 
detecting, by the computing device, one or more active communication channels between the computing device and external connected device (Olsen paragraph [0029]-[0031], detect connection with device); 
transmitting, by a transmitter of the computing device, the sensitive data (Olsen paragraph [0015], [0045], [0078], transmit payment information).
Olsen does not explicitly disclose detecting active communication channels between computing device and external connected devices.
Stagg teaches detecting active communication channels between computing device and external connected devices (Stagg paragraph [0021], [0038], detecting a plurality of connections between device and a plurality of external devices).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen with the teachings of Stagg to include detecting a plurality of connections between a device and a plurality of external devices in order to enhance the security of the payment device by requiring a plurality of connected devices in order to access/use the stored payment information.
Olsen in view of Stagg does not explicitly disclose identifying, for each of detected one or more active communication, a device identifier associated with respective connected device; 
verifying, by a processing server, that at least one of the identified device identifiers is included in one or more stored device identifiers and that a number of identified device identifiers included in the one or more stored device identifiers is at least a predetermined minimum number of connected devices; and 
transmitting, by a transmitter of computing device, sensitive data after the verification.  

verifying, by a processing server, that at least one of the identified device identifiers is included in one or more stored device identifiers and that a number of identified device identifiers included in the one or more stored device identifiers is at least a predetermined minimum number of connected devices (Dides col 9 line 45 – col 10 line 10, compare the obtained identifiers with identifiers stored in the security information to determine matches.  A minimum number of connected devices/device identifier matches is needed for authentication.); and 
transmitting, by a transmitter of computing device, sensitive data after the verification (Dides col 10 lines 35-45, col 11 lines 1-35, transmit payment information after verification).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg with the teachings of Dides to include comparing obtained device identifiers with stored device identifiers in order to authenticate the connected devices as authorized devices for transaction purposes.

As per claim 2, Olsen in view of Stagg and Dides teaches the method of claim 1, further comprising: storing, in the memory of the computing device, the predetermined minimum number of connected devices (Olsen paragraph [0015], [0029]; Stagg paragraph [0038], allow access only when a minimum number of devices are connected; Dides col 9 lines 50 – col 10 lines 10, determine a subset of matching identifiers, a minimum number of connected devices/device identifiers is needed for authentication.)

As per claim 5, Olsen in view of Stagg and Dides teaches the method of claim 1, wherein the sensitive data is comprised of payment credentials associated with a transaction account used to fund electronic payment transactions (Olsen paragraph [0015]-[0016], [0021], stored payment information; Dides col 2 lines 48-52, col 11 lines 1-20, stored payment information).  

As per claim 6, Olsen in view of Stagg and Dides teaches the method of claim 1, wherein the one or more active communication channels use at least one of: Bluetooth, radio frequency, near field communication, and a local area network (Olsen paragraph [0054]; Stagg paragraph [0015], [0038]).  

As per claim 7, Olsen in view of Stagg and Dides teaches the method of claim 1, each of the one or more active communication channels is detected upon establishment of the respective active communication channel between the computing device and the respective external connected device (Olsen paragraph [0029]-[0031]; Stagg paragraph [0038]).  
 
As per claims 9-10 and 13-15, the claims claim a system essentially corresponding to the method claims 1-2 and 5-7 above, and they are rejected, at least for the same reasons.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Stagg and Dides, and further in view of Kalaboukis et al. USPN10,929,841 hereinafter referred to as Kalaboukis.
As per claim 3, Olsen in view of Stagg and Dides teaches the method of claim 1.
Olsen in view of Stagg and Dides does not explicitly disclose wherein sensitive data is stored in a secure element of computing device. 
Kalaboukis teaches wherein sensitive data is stored in a secure element of computing device (Kalaboukis col 7 lines 50-67, information stored in secure element).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg and Dides with the teachings of Kalaboukis to include storing payment information in secure element in order to enhance the security of the stored payment information.

As per claim 4, Olsen in view of Stagg and Dides teaches the method of claim 1.
Olsen in view of Stagg and Dides does not explicitly disclose wherein sensitive data is stored in a trusted execution environment in memory of computing device.  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg and Dides with the teachings of Kalaboukis to include storing payment information in secure element in order to enhance the security of the stored payment information.

As per claims 11-12, the claims claim a system essentially corresponding to the method claims 3-4 above, and they are rejected, at least for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/HENRY TSANG/Primary Examiner, Art Unit 2495